Appeal from a judgment of Supreme Court, Tompkins County, in favor of defendants. Plaintiff and her husband were the owners of a mortgage executed by defendant Ryan. They owned the mortgage as tenants in common (270 App. Div. 962). While mortgagees were living together as husband and wife, the mortgagor paid the mortgage in full to the husband and obtained from him a satisfaction. The mortgagees were later divorced. They had a financial accounting between them and the wife executed a general release to the husband which discharged the husband from an obligation to support and from any other obligation. The court has found that the wife’s claim for half the proceeds of the mortgage was discussed in the negotiations leading to the release. The payment by the mortgagor to plaintiff’s husband while plaintiff was living with him, and her subsequent release of the husband of any liability to her as half owner of the mortgage works as estoppel against the wife against enforcing part of the obligation twice. The primary obligation after payment of the mortgage was on the part of one mortgagee to the other. Since that obligation has been discharged with full knowledge of the facts, plaintiff will not be permitted to enforce second payment against the mortgagor. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Heffernan, Brewster, Deyo and Bergan, JJ.